Citation Nr: 0022857	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  94-09 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for status post knee trauma, degenerative joint 
disease of the left knee.

2.  Entitlement to an increased (compensable) evaluation for 
a scar of the left leg.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse





ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1952 to 
April 1954.

The current appeal arose from April 1992 and November 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO0 in Roanoke, Virginia.  In April 1992 the 
RO affirmed a noncompensable evaluation for a scar of the 
left leg.  In November 1997 the RO granted entitlement to 
service connection for degenerative joint disease (DJD) of 
the left knee, status post trauma with assignment of a 10 
percent evaluation effective December 29, 1992.

The case was last before the Board of Veterans' Appeals 
(Board) in January 1999, at which time it was remanded to the 
RO for further development and adjudicative actions.

In June 1999 the RO denied service connection for torn medial 
meniscus, posterior horn, left knee.  Notice of the decision 
was sent to the veteran by letter dated in July 1999.  A 
notice of disagreement was not filed with the above 
determination, and the claim is accordingly not considered as 
part of the current appellate review.

In June 1999 the RO affirmed the determinations previously 
entered.

The veteran presented oral testimony and his wife was present 
as an observer at a hearing before the undersigned Board 
Member in October 1999, a transcript of which has been 
associated with the claims file.

In February 2000 the RO affirmed the determinations 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The probative evidence shows that between December 29, 
1992 and May 19, 1999 the manifestations of the veteran's 
left knee disability were reflective of degenerative 
arthritis substantiated by x-ray findings. 

2.  The probative evidence shows that on and after May 20, 
1999, the manifestations of the veteran's left knee 
disability were reflective of extension of the left knee 
limited to 30 degrees, painful motion and functional loss due 
to pain.

3.  The May 1999 VA examination of the left leg revealed no 
distinct scar.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for DJD of the left knee, status post knee trauma 
from December 29, 1992 to May 19, 1999 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257-5003 (1999).

2.  The criteria for a 50 percent evaluation for DJD of the 
left knee, status post knee trauma, effective on and after 
May 20, 1999 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5261-5003 (1999).

3.  The criteria for an increased (compensable) evaluation 
for scar of the left leg have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.118, 
Diagnostic Code 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal the veteran complained of left 
knee joint pain in January 1953 and January 1954.  X-rays of 
the left knee joint taken in January 1953 revealed negative 
findings.  Arthritis of the left knee-joint was shown on 
medical report of January 1954.  On the report of medical 
history at separation in April 1954 the veteran indicated 
that he had a bad left knee.  On clinical evaluation it was 
noted that he had a scar on the left leg with occasional pain 
as a result of an accident in September 1953.

Post-service private treatment records dated in December 1991 
reveal the veteran complained of pain, soreness and 
limitation of movement of the left knee area.  He reported 
the symptoms had been present for a number of years and were 
getting worse.  

VA medical examination for disability evaluation was 
conducted in February 1992.  During the examination the 
veteran complained of a left leg injury which had occurred in 
1953.  He also complained of swelling of the calf and limited 
range of motion of the knee.  Physical examination revealed a 
new abrasion of the anterior tibial surface, middle third, 
one month old.  Range of motion was 145 to 0 degrees.  There 
was no evidence of edema.  The diagnosis was left leg pain 
with no evidence of pathology on clinical examination.  X-
rays of the left knee showed no fracture and no bony 
abnormality.  However, there were vascular calcifications 
seen.

At his personal hearing at the RO in December 1992 the 
veteran raised the issue of service connection for a left 
knee condition.  He testified that while in-service, he fell 
over the side of a truck; his heel caught inside the truck 
and he went over the rack on his left leg below the knee.  
Hearing Transcript (Tr.) p. 3.  

The veteran further testified that from the time of the 
accident to the time of his discharge, he was seeing the 
doctor weekly for his leg condition.  He stated that his knee 
hurt, was sore and he cannot stretch it out at night without 
waking up.  Tr., p. 4.

The veteran's wife testified that the veteran sought private 
treatment for his leg when he returned home from the service.  
Tr., pp. 5-6.

In a March 1996 VA outpatient treatment report it was noted 
that x-ray results showed DJD of the left knee.  No 
examination was conducted.  The diagnosis was DJD.

The veteran was examined by VA in March 1997.  He reported 
that he had constant pain about the left popliteal area.  He 
further reported having night pain which awakes him.  The 
pain, he stated was exaggerated with standing, walking and 
stair climbing and decreased with flexion.  It was noted that 
the veteran used a walking cane.  He did not take any 
medication, stating that; "pain pills do not help."

On physical examination the veteran had a left antalgic gait.  
There was no swelling, redness, deformity or instability 
about the left knee.  He had a flexion contracture of 
approximately 10 degrees.  There was some moderate popliteal 
tenderness.  X-rays revealed calcification in the popliteal 
vessels.  The diagnosis was early degenerative arthritis left 
knee.  

The examiner commented that the veteran obtained a strain to 
the posterior aspect of the left knee when he fell over the 
side of the truck while on active duty.  The extent of this, 
however, probably was not fully appreciated and accordingly 
was not documented.  The strain, he stated should have since 
resolved but because of persistent complaints of pain, the 
veteran had an ongoing process that became chronic and 
presently with probable degenerative arthritis developing in 
the joint.  The service-connected injury was aggravating his 
present condition.

Magnetic resonance imaging (MRI) of the left knee in April 
1997, in pertinent part, showed some degenerative changes 
involving the lateral meniscus.  There was mild thinning of 
the articular cartilage, compatible with mild osteoarthritis. 
There appeared to be some marginal spurring off the medial 
and lateral knee compartments.  The diagnoses were partial 
probable degenerative tear of the posterior horn of the 
medial meniscus through the inferior margin, degenerative 
intrameniscal signal in the lateral meniscus which otherwise 
appeared intact, and tiny joint effusion and mild 
osteoarthritic changes as described.

In a March 1997 orthopedic clinic note, it was noted that the 
veteran complained that his left knee had been worsening.  On 
examination, he had a 10-degree extension lag with flexion to 
110 degrees.  He had some mild popliteal fullness in 
popliteal space.  He had 2+ distal pulses and was tender in 
the popliteal fossa.  X-rays showed minimal DJD and he had no 
varus/valgus instability in his knee.  Drawer and Lock tests 
were negative.  The examiner noted that all the veteran's 
pain was posterior and lateral in the knee.  His most 
remarkable finding was decreased extension.

It was noted in a May 1997 orthopedic clinic note that the 
MRI showed degenerative tear of the posterior aspect of the 
knee and meniscus.  It was further noted that the veteran was 
quite functional and gets around.  

In November 1997 the RO granted service connection for DJD, 
left knee, status post knee trauma as directly related to 
military service and assigned a 10 percent disability 
evaluation.  The veteran filed a timely substantive appeal to 
the RO's assignment of a 10 percent evaluation.  In the 
statement contained in his appeal to the Board, the veteran 
contended that his service-connected disability is worse than 
the 10 percent awarded.

At a personal hearing held in October 1998 before the 
undersigned Board Member, the veteran testified that due to 
his left knee condition, he had to use a cane going up and 
down steps.  He further testified that his left knee still 
hurt; he could not stretch his leg out at night.  

The veteran stated that he had a little bit of stiffness and 
he could not stand for long periods of time.  Tr., p. 3.  He 
reported that he had constant pain and had to use a cane to 
walk at all times.  He stated that he saw a VA doctor every 2 
to 3 months for his left knee, but also stated there was no 
treatment that would help.  Tr., p. 4.  He further stated 
that he tried a brace but it made the pain worse.  He stated 
that he had been suffering with his knee condition since 
1953.  Tr., p. 6.  The veteran testified that he was 
receiving no treatment currently for his left knee, nor was 
he taking any over-the-counter medication for pain.  Tr., pp. 
8-9.  

The veteran was examined by VA in May 1999.  He complained of 
pain in his knee, localized to the posterior aspect and 
significant amounts of pain if he attempted to fully extend 
his knee.  The examiner noted that the veteran was unable to 
walk with his knee totally extended and tended to walk with a 
cane with his knee slightly flexed.  The veteran stated that 
he had a limp.  It was further noted that he had difficulty 
going up and down stairs on occasions.  He had not 
experienced swelling, but had occasional stiffness.  The knee 
did not give away, and it had not caused him to fall, but he 
used a patellar stabilizing knee brace and he was on his 
second brace at this time.  He used a cane all the time 
except for home ambulation.  The examiner noted that the more 
the veteran stood and walked , the more pain he experienced 
in the left knee, but he did not experience swelling, and he 
did not experience giving way.

Physical examination revealed he lacked 30 degrees of fully 
extending his left knee.  He had flexion to 110 degrees, and 
complained of pain in the posterior aspect of the knee when 
attempts were made at passive and active range of motion.  
There were no effusions, medial or lateral instability, or 
anterior drawer.  There was tenderness in the popliteal 
space.  He had a 2+ and bounding popliteal pulse and 1+ 
dorsalis pedis and posterior tibial pulse in the left lower 
extremity.  X-rays of the left knee revealed mild 
degenerative changes.  There was calcification along the 
popliteal artery.




The diagnoses were persistent and chronic left knee pain and 
mild degenerative changes involving the left knee.  The 
examiner noted that the MRI confirmed the presence of a torn 
medial meniscus posterior horn and that may explain the 
reason he has difficulty with fully extending his knee, and 
also difficulty with pain in the posterior aspect of the 
knee.  

Left Leg Scar

By rating action in July 1954, the RO granted service 
connection for a scar of the left leg and assigned a zero 
(noncompensable) evaluation.  

In January 1992 the RO received the veteran's claim for an 
increased evaluation for his service-connected left leg scar.  
His claim was denied by rating decision dated in April 1992.  
He filed a timely notice of disagreement in May 1992 and a 
substantial appeal in August 1992.

At his personal hearing in December 1992, when asked to 
clarify the issue regarding his left leg condition, the 
veteran stated that it has nothing to do with the left leg 
scar for which he is service connected, but with his left 
knee.  The veteran agreed with the hearing officer that for 
the purpose of the hearing no action would be taken regarding 
the evaluation of the left leg scar.  Tr., p. 2.

During the hearing before the undersigned Member of the Board 
in October 1998, the veteran clarified that he was in fact 
pursuing the claim of entitlement to a compensable evaluation 
for his left leg scar.

On VA examination in May 1999 the examiner noted that upon 
evaluation of the veteran's left lower leg, he did not see 
any distinct scar.  There were no skin changes, or adherence 
of the skin to underlying surfaces.




Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
report precedence over current findings.  See 38 C.F.R. § 4.2 
(1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (1999).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (1999).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(1999).

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  A noncompensable evaluation is assigned for 
extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

The Rating Schedule provides a compensable rating for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), or 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1999).

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257.  VAOPGCPREC 23-97.

However, when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned. 
VAOPGCPREC 23-97.  Precedent opinions of the General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991); 
see also Esteban, supra.

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
38 C.F.R. Part 4, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7804.  For other scars the basis of 
evaluation is rated on limitation of function of affected 
part in accordance with 38 C.F.R. 4.118, Diagnostic Code 7805 
(1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claims are 
found to be well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims, which are 
plausible.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The Board is satisfied that all relevant facts have been 
properly developed.  As noted above, this case was previously 
remanded for further development.  Pursuant thereto, the 
veteran was afforded VA examination and the report is 
thorough.  The examiner reviewed the claims file and 
documented findings regarding the veteran's left knee which 
include the range of flexion and extension in degrees.  He 
also indicated whether there was recurrent subluxation or 
lateral instability in the left knee.  In addition, he noted 
findings regarding functional loss due to pain and pain with 
use of the left knee.  He also expressed his opinion 
regarding the veteran's left leg scar.  In light of the 
foregoing, no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  


Left Knee Disability

In this case, the Board finds that an evaluation in excess of 
10 percent was not warranted for the veteran's left knee 
disability during the period from December 29, 1992, the date 
the veteran clarified his claim for a left knee disability, 
and May 19, 1999, the day before a VA examination revealed 
the veteran had limitation of extension to a compensable 
degree and functional impairment due to pain.

The RO evaluated the veteran's left knee disability as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5257 effective from December 29, 1992.  
The medical evidence of record regarding the veteran's left 
knee prior to May 20, 1999 primarily consisted of service 
medical records and VA examinations of March and May 1997.  
This evidence showed diagnoses of degenerative arthritis of 
the left knee.  Limitation of motion was not shown to a 
compensable degree.  

It was noted in the VA examination report of March 1997 that 
the veteran had a flexion contracture of approximately 10 
degrees.  It was recorded in a March 1997 orthopedic note 
that he had a decreased extension.  Moreover, with respect to 
functional loss due to pain, the VA examinations of 1997 are 
devoid of any clinical objective pathology reflective of 
painful motion, edema, effusion, instability, weakness, 
tenderness, heat, abnormal movement or guarding.  In fact, it 
was noted in May 1997 that the veteran was quite functional 
and "gets around."

The evidence did not show incoordination, fatigability, 
adhesions, defective innervation, or deformity.  Thus, Board 
can find no basis upon which to predicate a grant of 
entitlement to an increased evaluation with application of 
the criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59 for the 
period between December 29, 1992 and May 19, 1999.

In this case, the RO has evaluated the veteran's left knee 
disability as 10 percent  disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5257-5003.  

However, there is no evidence that the veteran's left knee 
disability is currently disabled due to either subluxation or 
lateral instability.  The VA examiner in May 1999 noted that 
there were no effusions, medial or lateral instability or 
anterior drawer.  As such, it would appear that continuing 
the assignment of a compensable rating under Diagnostic Code 
5257 would be erroneous.  Significantly, however, the March 
1997 VA examination found decreased extension of the left 
knee.  VA examination in May 1999 showed the veteran lacks 30 
degrees of fully extending his left knee.  Since medical 
evidence shows limitation of extension of the left knee, an 
evaluation in excess of 10 percent is warranted under 
Diagnostic Codes 5261 (limitation of extension).

As noted above, under Diagnostic Code 5261 a 50 percent 
disability evaluation is assigned for limitation of extension 
to 45 degrees; 40 percent is assigned for limitation of 
extension to 30 percent; 30 percent is assigned for 
limitation of extension to 20 percent and 20 percent is 
assigned for limitation of extension to 15 percent.  Normal 
range of motion of the knee is from 0 to 140 degrees.  38 
C.F.R. § 4.71a, Plate II (1999).  Since the medical evidence 
shows that the veteran has a 30 degree deficiency in fully 
extending his left knee, the Board finds that his left leg 
extension is coincidentally limited to 30 degrees thereby 
warranting an increased evaluation of 40 percent under this 
code.

There is yet another avenue of approach in considering the 
veteran's claim for an increased evaluation for his left knee 
disability in light of a grant of less than the maximum 
disability evaluation under Diagnostic Code 5261.  The Court 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1997); DeLuca, supra at 206.  In this instance, 
because the veteran has exhibited some limitation of motion, 
and the most recent VA examination in May 1999 noted pain on 
motion in the posterior aspect of the knee, the Board has 
considered assigning a higher evaluation.  




The examiner noted that a non-service-connected torn medial 
meniscus may explain the reason for the veteran's difficulty 
with fully extending his knee.   However, he also indicated 
that the veteran had persistent and chronic pain prior to the 
diagnosis of meniscus tear.  Since there is no medical 
evidence of record that clearly separates the veteran's 
allegation of pain from his service-connected left knee 
disability, any doubt arising in this instance is resolved in 
the veteran's favor.  See 38 C.F.R. §  3.102 (1999).

Moreover, the examiner noted complaints of pain in the 
posterior aspect of the knee when the veteran attempted 
passive and active range of motion.  It was reported that the 
veteran had difficulty going up and down stairs and he 
experienced pain when standing and walking.  

The VA examination report in March 1997 indicated the veteran 
had an antalgic gait.  In view of the documented presence of 
functional loss due to pain, the Board finds that the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 provide a 
basis for a higher evaluation to 50 percent for status post 
trauma degenerative joint disease of the left knee.

As shown above, the maximum schedular evaluation under 
Diagnostic Code 5261 is 50 percent.  By reason of the 
functional loss due to pain and additional symptomatology 
contemplated pursuant to the criteria of 38 C.F.R. §§ 4.40, 
4.45, 4.59 the Board finds that the evidentiary record 
adequately supports a grant of the maximum schedular 
evaluation of 50 percent under Diagnostic Code 5261 from the 
date of the subject VA examination conducted on May 20, 1999.  

The Board has of course considered the directives in the 
General Counsel opinions VAOPGCPREC 23-97 and 9-98; however, 
in view of the grant of increased compensation benefits for 
the disability of the left knee as above delineated, these 
opinions provide no basis for a higher evaluation than the 50 
percent evaluation already granted.


The Board notes that this case involves an appeal as to the 
initial rating of a left knee disability rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson, supra.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. Id.  In the case at hand, as an 
increased evaluation is warranted, the Board finds that a 
staged rating is appropriate and in view of the above 
discussion, has in effect assigned a staged rating of 50 
percent effective the date of the VA examination, May 20, 
1999.


Left Leg Scar

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999); 
Esteban v. Brown, 6 Vet. App. 259 (1998).

On VA examination in May 1999 it was noted that there were no 
distinct scars on the veteran's left lower leg, even though 
such had been reported in service.  Medical records since 
service are devoid of any complaints of or treatment for a 
scar on the left lower leg.  

In fact at his personal hearing, the veteran testified that 
he has no scar on his left lower leg.  Therefore, the Board 
is of the opinion that an increased (compensable) evaluation 
for a scar is not warranted in this instance.

Moreover, there is no evidence from the record that the 
veteran's service-connected left leg scar has resulted in 
damage to the nerves that would warrant an increased 
evaluation.  38 C.F.R. § 4.124a (1999). 


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for a left leg scar.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-54 (1990).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign an increased 
evaluation or a left leg scar. 


Extraschedular Consideration

With respect to these claims, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided and obviously considered the criteria for assignment 
of an extraschedular evaluation; however, it did not grant an 
increased evaluation on this basis for either disability at 
issue.




The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his disabilities.  No evidentiary 
basis has been presented upon which to predicate referral of 
the veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
from December 29, 1992 through May 19, 1999 for DJD of the 
left knee, status post knee trauma is denied.

Entitlement to an increased evaluation of 50 percent for DDD 
of the left knee, status post knee trauma effective May 20, 
1999 is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.

Entitlement to an increased (compensable) evaluation for a 
scar of the left leg is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

